- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ) no. 04.032.433/0001-80 Corporate Registry ID (NIRE) 33300275410 Publicly-Held Company NOTICE TO THE MARKET Rio de Janeiro, November 8, 2010  Pursuant to CVM Official Letter CVM/SGE/001/03, of January 22, 2003, and to article 12, caput, of CVM instruction 358, of January 3 2002, CONTAX PARTICIPAÇÕES S.A. (Company) (Bovespa: CTAX3 and CTAX4) announces that it has received a letter from FUNDO FATOR SINERGIA IV  FUNDO DE INVESTIMENTO EM AÇÕES and FUNDO FATOR SINERGIA III  FUNDO DE INVESTIMENTO EM AÇÕES , written on October 15, 2010 , announcing a reduction in its relevant interest in CONTAX PARTICIPAÇÕES S.A. 3.01% of total common shares, equivalent to 694,200 shares of that type. Sincerely, Michel Neves Sarkis Chief Financial and Investor Relations Officer Contax Participações S/A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 8, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
